Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This office action is in response to amendment filed 5/23/2022. Claims 1-12 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding references Brod and Crespi do not teach “the controller configured to dynamically perform at least one of adjusting a squeezing factor of the squeezed state of light, tuning an angle of the unitary transformation, or tuning a phase of the unitary transformation”
In response: Reference Carolan et al. discloses the above claim limitation. For example, Carolan et al. developed an integrated interferometer provided with “an array of 30 silica-on-silicon wave guide directional couplers with 30 electronically controlled thermo-optic phase shifters to form a cascade of 15 MZIs across six modes” (Carolan: page 711, col 3, par 2)” in order to control the directional coupler’s reflectivity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brod et al. (“Photonic implementation of boson sampling: a review”, Advanced Photonics,  9 May, 2019, https://www.spiedigitallibrary.org/journals/Photonic-implementation-of-boson-sampling-a-review/volume-1/issue-03/034001/Photonic-implementation-of-boson-sampling-a-review/10.1117/1.AP.1.3.034001.full?sessionGUID=902bc999-3ced-268b-ead4-9a28531ab0d3&webSyncID=e6ec7a49-dab6-a0cb-ad05-9329ad883c9d&sessionGUID=902bc999-3ced-268b-ead4-9a28531ab0d3&SSO=1), hereinafter Brod, in view of Carolan et al. (“Universal linear optics”, Science, Quantum Optics, 2015, pp. 711-716), hereinafter Carolan.

1. An apparatus, comprising: 
a light source configured to provide a plurality of input optical modes in a squeezed state of light (Brod: e.g., page 5, Fig 1, photon source with, Fig 2, squeezers connecting the source and the unitary); 
a network of interconnected reconfigurable beam splitters (RBSs) in optical communication with the light source, the network of interconnected RBSs configured to perform a unitary transformation of the plurality of input optical modes to generate a plurality of output optical modes (Brod: e.g., page 5, Fig 1, “m-mode linear interferometer, composed of beam splitters and phase shifters, implementing the selected unitary transformation U”); 
an array of photon counting detectors in optical communication with the network of interconnected RBSs, the array of photon counting detectors configured to measure a number of photons in each output optical mode of the plurality of the output optical modes after the unitary transformation (Brod: e.g., page 9, Fig 2, the array of photon-counting detectors in connection with unitary implemented by the splitters, where page 2, sec 2.1, EQ (1) describes counting the number of photons in each mode).
Brod does not expressly disclose, but Carolan discloses “a controller operatively coupled to the light source and the network of interconnected RBSs, the controller configured to dynamically perform at least one of adjusting a squeezing factor of the squeezed state of light, tuning an angle of the unitary transformation, or tunning a phase of the unitary transformation” (Carolan: page 711, col 3, par 2, “an array of 30 silica-on-silicon wave guide directional couplers with 30 electronically controlled thermo-optic phase shifters to form a cascade of 15 MZIs across six modes … This LPU can implement any six-dimensional unitary operator up to undetected output phases and any three-dimensional nonunitary matrix (17) by using operator dilation”, where Fig 1 shows the photon source, control, counting units and m-mode circuits). It would have been obvious for one of ordinary skill in the art, having Carolan and Brod before the effective filing date, to combine Carolan with Brod 
because the ability of controlling the directional coupler’s reflectivity by acting on the internal phase of the Mach–Zehnder improves the efficiency in parameter control for the boson sampling machine in Brod.
3. The apparatus of claim 1, wherein the light source includes: a power division module (PDM) to receive an input optical beam and divide the input optical beam into 2N PDM beams, where N is a positive integer; and a squeezer-displacer module (SDM), in optical communication with the PDM, to receive the 2N PDM beams and generate the plurality of input optical modes having N squeezed light beams (Brod: e.g., page 12, Table 1, the maximum number of detected photons in the boson sampling after unitary evolution being twice of the number of modes, which is an even number of the fiber splitters in the Broome experiment, where a splitter is an example of a power division module and the module for generating the output from the unitary evolution is an example of .a squeezer-displacer module).  
4. The apparatus of claim 1, wherein the network of interconnected RBSs includes an array of input ports to guide the plurality of input optical modes into the network of interconnected RBSs and an array of output ports to send the plurality of output optical modes into the array of photon counting detectors (Brod: e.g., Fig 2, (a), an array of inputs with multimode squeezers and SPDC connected to unitary m modes to be counted by the detection module).  
6. The apparatus of claim 1, further comprising: a substrate including at least one of silicon, silicon oxide, or silicon nitride, the light source and the network of interconnected RBSs being fabricated in the substrate (Brod: e.g., page 12, Fig 3, silicon in the substrate).  
7. The apparatus of claim 1, wherein the light source is configured to provide the plurality of input optical modes representing an adjacency matrix of a graph, each input optical mode in the plurality of input optical modes representing a vertex of the graph (Brod: e.g., page 12, Fig 3, the source in a graph that contains NLC or other elements, such as, splitters with vertex representing a photon generation, where the edges connecting NLCs interprets a adjacent matrix of a graph). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brod, in view of Carolan, further in view of Lo et al. (“Generalized multimode squeezed states”, PHYSICAL REVIE A, 1993, pp 733-735), hereinafter Lo.
2. The apparatus of claim 1, wherein the light source is configured to provide the plurality of optical modes in a displaced squeezed state (Lo: e.g., page 734, EQ (12), generation of multimode displaced squeezed state). It would have been obvious for one of ordinary skill in the art, having Lo before the effective filing date, to combine Lo with the extended Brod to improve the ingeneration of non-classical quantum states for applications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brod, in view of Carolan, further in view of Lita et al. (“Superconducting transition-edge sensors optimized for high-efficiency photon-number resolving detectors”, SPIE, 2010, pages: 11), hereinafter Lita.
5. The apparatus of claim 1, wherein the array of photon counting detectors includes an array of transition-edge superconducting detectors (Lita: e.g., Abstract, superconducting transition edge detectors). It would have been obvious for one of ordinary skill in the art, having Lo before the effective filing date, to combine Lo with the extended Brod to improve the detection efficiency in measuring photon number in Brod.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brod, in view of Carolan, further in view of Miguel et al (“Using Gaussian Boson Sampling to Find Dense Graph”, PhysRevLett., 2018, pages: 6), hereinafter Miguel.
8. The apparatus of claim 1, wherein the light source is configured to provide the plurality of input optical modes representing an adjacency matrix of a graph, each input optical mode in the plurality of input optical modes representing a vertex of the graph (Brod: e.g., page 12, Fig 3, the source in a graph that contains  NLC or other elements, such as, splitters with vertex representing a photon generation, where the edges connecting NLCs interprets an adjacent matrix of a graph, where the edges connecting NLCs interprets a adjacent matrix of a graph).
Combination of Brod and Carolan does not expressly disclose, but Miguel discloses “the apparatus further comprising: a processor operatively coupled to the array of photon counting detectors, the processor configured to find dense subgraphs within the graph based on the number of photons in each output optical mode of the plurality of the output optical modes after the unitary transformation” (Miguel: e.g., Abstract, pages 1-2, “In GBS, photo number detection is performed on a multimode Gaussian state” over the output mode for computing dense subgraphs).  It would have been obvious for one of ordinary skill in the art, having Miguel before the effective filing date, to combine Miguel with the extended Brod to extend the use of the boson sampling machine of Brod in sub-graph identification.
9. The apparatus of claim 1, wherein the light source is configured to provide the plurality of input optical modes representing an adjacency matrix of a graph, each optical mode in the plurality of input optical modes representing a vertex of the graph (Brod: e.g., page 12, Fig 3, the source in a graph that contains NLC or other elements, such as, splitters with vertex representing a photon generation, where the edges connecting NLCs interprets an adjacent matrix of a graph).
Combination of Brod and Carolan does not expressly disclose, but Miguel discloses the apparatus further comprising: a processor operatively coupled to the array of photon counting detectors, the processor configured to calculate graph invariants for determining graph isomorphism and GBS polynomial for graph isomorphism and similarity based on the number of photons in each output optical mode of the plurality of the output optical modes after the unitary transformation (Miguel: e.g., Abstract, determining dense subgraphs identification, where pages 1-2, in GBS, “photo number detection is performed on a multimode Gaussian state” over the output mode for computing dense subgraphs and where Abstract, subgraph identification or perfect matching interprets graph isomorphism).   It would have been obvious for one of ordinary skill in the art, having Miguel before the effective filing date, to combine Miguel with the extended Brod to extend the use of the boson sampling machine of Brod in sub-graph identification.
10. The apparatus of claim 1, wherein the light source is configured to provide the plurality of input optical modes representing an adjacency matrix of a graph, each input optical mode in the plurality of optical modes representing a vertex of the graph (Brod: e.g., page 12, Fig 3, the source in a graph that contains NLC or other elements, such as, splitters with vertex representing a photon generation, where the edges connecting NLCs interprets an adjacent matrix of a graph).
Combination of Brod and Carolan does not expressly disclose, but Miguel discloses the apparatus further comprising: a processor operatively coupled to the array of photon counting detectors, the processor configured to evaluate graph isomorphism based on the number of photons in each 29Attorney Docket No. XQTI-009/01 US 331150-2027 output optical mode of the plurality of the output optical modes after the unitary transformation (Miguel: e.g., Abstract, determining dense subgraphs identification, where pages 1-2, in GBS, “photo number detection is performed on a multimode Gaussian state” over the output mode for computing dense subgraphs and where Abstract, subgraph identification or perfect matching interprets graph isomorphism).   It would have been obvious for one of ordinary skill in the art, having Miguel before the effective filing date, to combine Miguel with the extended Brod to extend the use of the boson sampling machine of Brod in sub-graph identification.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brod, in view of Carolan, further in view of Goto (JP 2003256668 A), hereinafter Goto and Bakharev et al. (US 20160290897), hereinafter Bakharev.
11. The apparatus of claim 1, further comprising: Combination of Brod and Carolan does not expressly disclose a user interface operatively coupled to the light source and the network interconnected RBSs, the user interface configured to receive information about a molecular structure provided by a user; and an interpreter, operably coupled to the user interface, to generate a control signal based on the information about the molecular structure, the controller being configured to cause the light source to generate the plurality of input optical modes in response to the control signal.  Goto discloses “a user interface operatively coupled to the light source and the network of interconnected RBSs, the user interface configured to receive information about a molecular structure provided by a user” (Goto: e.g., the user interface used to input information about molecular structure). It would have been obvious for one of ordinary skill in the art, having JP before the EFD, to combine Goto with the extended Brod to improve the user interaction with the PBS machine.
Combination of Brod, Carolan and Goto does not expressly disclose, but Bakharev discloses “an interpreter, operably coupled to the user interface, to generate a control signal based on the information about the molecular structure, the controller being configured to cause the light source to generate the plurality of input optical modes in response to the control signal” (Bakharev: e.g., [0041], “the polyatomic molecular structure determines the photon excitation mode and energy exchange rates”). 
It would have been obvious for one of ordinary skill in the art, having Bakharev before the EFD, to combine Bakharev with the extended Brod to extend the control of the light source in the photonic boson sampling machine.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brod, in view of Carolan, further in view of Huh et al. (“Boson Sampling for Molecular Vibronic Spectra”, 2014, https://arxiv.org/pdf/1412.8427.pdf, pages: 10), hereinafter Huh.
12. The apparatus of claim 1, further comprising: combination of Brod and Carolan does not expressly disclose, but Huh discloses a decoding unit operably coupled to the array of photon counting detectors and configured to transform an array of detection signals acquired by the array of photon counting detectors into a representation of molecular vibronic spectrum (Huh: e.g., page 1, Fig 1, computing the vibrational spectrum of molecule based on the measure of scattered radiation). It would have been obvious for one of ordinary skill in the art, having Huh before the EFD, to combine Huh with the extended Brod to extend the PBS machine to generation of molecular vibronic spectra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Hamilton et al. (“Gaussian Boson Sampling”, PhysRevLett., 2017, pages: 5) teaches Gaussian Boson sampling using squeezed states and thus, the basic concepts of the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, e-mail: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 26, 2022